IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF THE ESTATE OF                         No. 83093
                        DARREL D. SMITH, DECEASED.
                                                                                        FILE
                        SUN H. HOLDEN,
                                                 Appellant,
                                     vs.
                        GERRARD COX LARSEN,
                                          Respondent.
                        IN THE MATTER OF THE ESTATE OF                         No. 83267
                        DARREL D. SMITH, DECEASED.

                        SUN H. HOLDEN,
                                                 Appellant,
                                    vs.
                        GERRARD COX LARSEN,
                                         Respondent.

                             ORDER DISMISSING APPEAL IN DOCKET NO. 83267 AND
                                         REINSTATING BRIEFING

                                     Docket No. 83093 is an appeal from an order adjudicating and
                       enforcing an attorney's lien and compelling partial distribution of the
                       estate. Docket No. 83267 is an appeal from a postjudgment order denying a
                       motion for rehearing and reconsideration of that same order. Eighth
                       Judicial District Court, Clark County; Gloria Sturman, Judge.
                                     Because this court has consistently held that no appeal lies
                       from an order denying a motion for reconsideration, this court entered an
                       order directing appellant to show cause why the appeal in Docket No. 83267
                       should not be dismissed. Appellant has responded and argues that under
                       this court's decision in AA Primo Builders LLC v. Washington, 126 Nev. 578,
                       245 P.3d 1190 (2010), this court should consider the motion to be appealable
                       as a tolling motion. This court does consider the motion to be a timely filed

    SUPREME COURT
            OF
        NEVADA


    (0ilLl7A.95/46m,
                                                                                         1-- -34 338
3      .-                     -                                   „
                                                                                - ::"
                  tolling motion, and therefore, the notice of appeal in Docket No. 83093 from
                  the original order adjudicating and enforcing the attorney lien and
                  compelling partial distribution of estate, filed after the filing of the motion
                  for reconsideration but before this court dismissed the appeal as premature,
                  is timely pursuant to NRAP 4(a)(6). However, that does not equate to the
                  order denying reconsideration being independently appealable. See Arnold
                  v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054 (2007) ([A]n order denying
                  reconsideration is not appealable."), disapproved of on other grounds by AA
                  Primo Builders). The appeal in Docket No. 83267 is dismissed. This appeal
                  will proceed as to Docket No. 83093, and the briefing schedule is reinstated
                  as follows.
                                Appellant shall have 60 days from the date of this order to file
                  and serve the opening brief and appendix. Thereafter, briefing shall proceed
                  in accordance with NRAP 31(a)(1).
                                It is so ORDERED.




                                          9     14001baa
                                             arraguirre
                                                                   ll.."71 J.




                                               J.                                          J.
                  Stiglich                                     Silver




                  cc:    Hon. Gloria Sturman, District Judge
                         Eleissa C. Lavelle, Settlement Judge
                         Law Office of George E. Cromer
                         Gerrard Cox Larsen
                         Eighth District Court Clerk


SUPREME COURT
      OF
    NEVADA
                                                           2
(0) POO?. aggro